Citation Nr: 1628860	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  13-23 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected chondromalacia with degenerative arthritis in the left knee.

2.  Entitlement to a rating in excess of 10 percent for service-connected patella tendonitis with degenerative joint disease in the right knee. 

3.  Entitlement to service connection for coccydynia.

4.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to October 1982, from October 2001 to October 2002, and from April 2008 to January 2011.

This case is before the Board of Veterans' Appeals (Board) on appeal from May 2011 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

Regarding the TDIU claim, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (the Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  As explained below, the issue of entitlement to a TDIU has been raised by the record, and as such, it is also considered to be on appeal.

The issues of entitlement to service connection for coccydynia and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability has been manifested by an overall disability picture that more nearly approximates pain without compensable limitation of motion in the left knee.  It has not been shown to be productive of flexion limited to 60 degrees or extension limited to five degrees.

2.  For the entire period covered by this claim, the Veteran's service-connected right knee disability has been manifested by an overall disability picture that more nearly approximates pain without compensable limitation of motion in the right knee.  It has not been shown to be productive of flexion limited to 60 degrees or extension limited to five degrees.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating higher than 10 percent for the service-connected left knee disability have not been met since the effective date of service connection.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.27, 4.71a, Diagnostic Codes 5003-5260 (2015).

2.  The criteria for the assignment of a rating higher than 10 percent for the service-connected right knee disability have not been met for the entire period covered by this claim.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 4.7, 4.27, 4.71a, Diagnostic Code 5003 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by a letter sent to the Veteran in January 2011 that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter provided notice of information and evidence is needed to substantiate an increased rating claim, establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment records, and he was afforded two VA examinations, one in March 2011 and one in August 2014, which are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran's representative argued in April 2016 that the Veteran's August 2014 VA examination was too old to adequately evaluate the Veteran's current condition.  However, the Veteran and his representative have not pointed to any evidence in the record that suggests worsening.  The medical records do not contain evidence of worsening since the Veteran's August 2014 VA examination.  A remand is not required solely because of the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board concludes that the August 2014 VA examination is not outdated and is adequate to rate the Veteran's knee disabilities.  38 C.F.R. § 3.327.  

Based on the foregoing, VA has satisfied its duties to notify and assist under the governing law and regulations.  

Increased Ratings

The Veteran seeks a rating in excess of 10 percent for the service-connected left knee disability and right knee disability.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

The Veteran's service connected left knee disability is rated under Diagnostic Code 5003-5260 and his right knee disability is rated under Diagnostic Code 5003.
 
Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5003.

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Limitation of a leg (knee) flexion is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension of a leg (knee) is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Separate ratings may be awarded for limitation of flexion and limitation of extension of the same knee joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).

The Veteran seeks a higher initial disability rating for his left knee disability and a higher rating for his right knee disability.  A review of the evidence shows that the Veteran underwent two VA examinations during the period on appeal.  The record also contains treatment records and lay statements about the severity of the Veteran's knee disabilities.  

A statement of medical examination and duty status from March 2001 reported that the Veteran sustained an injury to his right knee and lower back while playing basketball while on active duty.  A Service Treatment Record (STR) from September 2010 records complaints of bilateral knee pain by the Veteran.  The Veteran underwent arthroscopy on his left knee in October 2010 according to STRs from that month.  The Veteran's knees both had extension to 130 degrees and flexion to 0 degrees at a physical therapy appointment in December 2010.  

During the March 2011 VA examination, the Veteran reported that he cannot climb stairs, run, walk long distances, and it is quite painful to squat.  His daily activities are affected and he cannot do any impact sports.  The Veteran was able to do yard work, but it is painful.  For work, the Veteran has been loading trucks and railroad cars, and driving a forklift.  He has to climb on top of the railroad cars to inspect them, and his orthopedist has told him that he cannot do that type of work anymore because of his knees and he needs to find a desk job. 

The March 2011 VA examiner diagnosed the Veteran with chondromalacia with degenerative arthritis of the left knee and right patellar tendonitis with chondromalacia and degenerative joint disease.  The VA examiner noted tenderness over the lateral and medial joint line of the right knee and the lateral joint line of the left knee.  The VA examiner did not detect instability, swelling, increased heat, or erythema in either knee.  The Veteran could flex his right knee to 120 degrees and his left knee to 130 degrees.  He can extend both knees to 0 degrees.  With three repetitions, the Veteran's knees did not show increase in loss of range of motion due to pain, fatigue, weakness, or incoordination.  

The Veteran complained to his treating provider at the Shreveport VA Medical Center (VAMC) in July 2012 of bilateral knee pain.  Another treatment note from April 2013 indicated that there was a restricted range of motion in the Veteran's knee but he displayed a normal gait and there was no knee effusion.  The Veteran returned in April reporting that his job required a lot of stooping and bending.  He told the VA examiner that after work his knees "are screaming."  In May the Veteran was issued bilateral knee braces due to complaints of knee pain, weakness, popping, and buckling.  The Veteran told his physical therapist in July 2013 that wearing his knee braces was especially helpful.  Treatment notes from July record range of motion from 0-130 degrees in both the Veteran's knees with no effusion or instability, but also some mild tenderness to palpation.  The Veteran began taking supartz knee injections in September 2013 according to treatment notes from that month.  The Veteran continued to complain of knee pain in February 2014 to a registered nurse at the Shreveport VAMC.

The August 2014 VA examiner diagnosed the Veteran with bilateral degenerative joint disease of the knees and left knee arthroscopic knee surgery with residual scars.  The Veteran reported to this examiner that his knee pain began in 2002 when he fell on his right knee playing basketball and strained his left knee at the same time.  The Veteran reported that he had difficulty with stairs.  His knees will swell and pop.  He indicated that his right knee was worse than his left knee.  He reported that Ibuprofen helps some and he ices his knees a lot.

The Veteran did not report that flare-ups impact the function of his knees and/or lower leg.  Range of motion testing conducted at this examination reflected bilateral knee flexion to 140 degrees or greater, with pain at 140 degrees or greater.  Bilateral knee extension ended at 0 degrees with no objective evidence of painful motion.  After repetitive testing, there was no additional limitation to range of motion.  However, the VA examiner did note that the Veteran experiences functional limitation based on bilateral pain on movement in his knees.  The examiner noted that pain could significantly limit his functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  It was noted that the Veteran would have additional pain on use but no additional loss of range of motion.  The VA examiner noted bilateral pain to palpation in the Veteran's knees.  

The Veteran does have a residual scar from his 2010 left knee arthroscopy, but that scar is not painful or unstable or of a total area greater than 39 square centimeters.  The VA examiner confirmed that imaging of the Veteran's knees shows degenerative or traumatic arthritis bilaterally.  There was no x-ray evidence of patellar subluxation.  The examiner marked "no" when asked whether the bilateral knees impacted the Veteran's ability to work.  

Treatment from February 2015 with a Pulmonary Physician's Assistant at the Shreveport VAMC noted the presence of knee pain, but the Veteran's chief complaint was obstructive sleep apnea and there is little evidence of treatment for his knees.  

Based on the record above, the preponderance of the evidence is against an increase in rating for either the Veteran's left knee or right knee disability.  During his active service, the Veteran attended physical therapy sessions that reflected non-compensable degrees of limitation of flexion and extension to his left and right knees.  Soon after his separation from active service, the March 2011 VA examiner indicated non-compensable limitation of flexion in the Veteran's left and right knees as well as no limitation of extension in either knee.  At the August 2014 VA examination there was no limitation of either extension or flexion in either of the Veteran's knees.  The VA examiner did conclude that the Veteran's bilateral pain on motion in his knees created a functional loss and reported bilateral tenderness to palpation.  However, because of the lack of evidence of compensable limitation to flexion or extension caused by either the Veteran's left knee disability or his right knee disability (no indication that flexion was limited to 60 degrees or extension was limited to 5 degrees) the Veteran does not meet the criteria for a compensable rating under Diagnostic Code 5260 or 5261.  

The Veteran's left knee disability and right knee disability do meet the criteria for compensable ratings under Diagnostic Code 5003, but not above the Veteran's current rating of 10 percent.  As mentioned above, degenerative arthritis that results in limitation of motion that is non-compensable under another Diagnostic Code can be rated under 5003.  Under Diagnostic Code 5003 such limitation of motion of a major joint is given a 10 percent rating.  Thus, the degenerative arthritis in each of the Veteran's knees qualifies for a separate 10 percent rating under Diagnostic Code 5003.  The Veteran's knee disabilities have not been shown to cause occasional incapacitating exacerbations, so a higher rating under Diagnostic Code 5003 does not apply.  

The Veteran is not entitled to a higher rating under other relevant codes.  In this regard, the criteria for evaluation under diagnostic codes 5256 (knee, ankylosis), 5257 (knee, other impairment of), 5258 (cartilage, semilunar, dislocated, with frequent episodes of "locking," pain and effusion into the joint), and 5262 (tibia and fibula, impairment of) are not applicable, as the presence of ankylosis of the knee, subluxation or lateral instability, removal of the semilunar cartilage, cartilage, semilunar, dislocated, with frequent episodes of "locking," pain and effusion into the joint, or nonunion or malunion of the tibia or fibula was not shown.  Specifically, the August 2014 VA examination report findings do not reflect evidence for a higher rating under any of these diagnostic codes.  Muscle strength testing was 5/5 on bilateral knee extension and flexion, Lachman's test was normal bilaterally, Posterior draw test was normal bilaterally, and the medial-lateral stability was normal bilaterally.  No instability was found.  There was no evidence or history of recurrent patellar subluxation/dislocation.  It was noted that he did not have any meniscal conditions or surgical procedures for a meniscal condition.

Moreover, a separate rating is not warranted for the left knee scar as it is not large enough, unstable, painful, or productive of any disabling effects.  38 C.F.R. § 4.118, DCs 7801, 7802, 7804, and 7805.

The preponderance of the evidence is against the assignment of higher rating than the 10 percent rating already assigned for either the Veteran's left knee disability or his right knee disability.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b)(2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration. Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected left knee and right knee disabilities are contemplated and reasonably described by the rating criteria discussed above.  Specifically, as reflected above, the Veteran's symptoms of painful motion and limitations on climbing, running, squatting, and walking long distances are reasonably contemplated by the provisions of 38 C.F.R. § 4.71a because these provisions account for functional loss caused by the Veteran's pain and limitation of motion.  The Veteran does not have symptoms associated with these disabilities that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

The Board finds that the available schedular evaluations are adequate to rate the disabilities.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an initial rating in excess 10 percent for the service-connected chondromalacia with degenerative arthritis in the left knee is denied.

Entitlement to a rating in excess of 10 percent for patella tendonitis with degenerative joint disease in the right knee is denied.  


REMAND

The Veteran seeks service connection for coccydynia.  The Veteran asserts that his coccydynia began in service.  A treatment note from July 2010 indicates a history of pain in the Veteran's coccyx for the prior month.  In December 2010 the Veteran underwent a coccygeal block under anesthesia with fluoroscopy.  The Veteran was put on a temporary profile that expired in January 2012 for coccydynia.  This record indicated the likely need for a continued profile.  

The Veteran told the March 2011 VA examiner that there was no specific injury that caused his coccydynia.  

The Veteran's representative asserts that a coccydynia is a diagnosable disability.  The March 2011 VA examiner amended his opinion in May 2011, stating that the Veteran's coccydynia is not a physical disability, but did not provide a rationale to support for this conclusion.  The VA examiner did not point to any medical research or resources that support the conclusion that coccydynia is not a disability. 
Further, in December 2014, the Veteran was granted service connection for a lumbar strain.  There is no medical evidence in the record that clarifies which symptoms of lower back pain relate to the Veteran's coccydynia and which relate to his lumbar strain.  

In light of the medical evidence of record, and the lack of clarity with regard to the examiner's rationale, another medical opinion is necessary.  

As noted above, the Board finds that the record has raised a claim for TDIU.  The Veteran stated in his August 2013 VA Form 9 that his service-connected disabilities are interfering with his ability to gain and maintain employment.  Specifically, the Veteran said that the pain in his knees prevents him from doing the work he had previously done as a forklift operator.  The Veteran's representative also noted these contentions in an April 2016 brief. 

The Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. 
§ 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Therefore, on remand, he should be sent an appropriate notification letter.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice regarding the claim for TDIU, and undertake appropriate development to obtain information regarding the Veteran's educational and occupational history, as deemed necessary.

2.  Obtain all outstanding VA treatment records dated since April 2015 and associate them with the record.  With appropriate authorization from the Veteran, obtain and associate with the record all pertinent private treatment records identified by the Veteran that have not already been obtained.  

3.  Thereafter, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's coccydynia.  All necessary tests should be conducted.

The claims folder should be reviewed by the examiner and the examiner's report should note that review, including but not limited to noting the review of the Veteran's statements, the Veteran's service treatment and personnel records, and post-service treatment records.  In regard to the Veteran's coccydynia, the examiner's attention is directed to the March 2011 and May 2011 VA examiner's report and conclusion that coccydynia is not a disability.

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether the Veteran has an underlying diagnosed disability related to his findings of coccydynia.  The examiner must explain why or why not.

The examiner should discuss the Veteran's ongoing reports of pain in his coccyx as they relate to the examiner's opinion as to whether the Veteran's coccydynia is a disability.  

If the Veteran has an underlying disability related to the findings of coccydynia, the examiner should address whether it is at least as likely as not (a probability of 50 percent or greater) related to an injury or disease incurred during active service.  

If the examiner concludes that the Veteran's coccydynia is not a disability, the examiner should provide an opinion as to whether the Veteran's pain in his coccyx region is a symptom of his service-connected spine disability. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

The rationale for all opinions expressed should be provided.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching his or her conclusions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After the above development has been completed, arrange for any further development deemed necessary of the Veteran's TDIU claim, including any and all appropriate examinations to determine the occupational impairment as a result of his service-connected disabilities, both individually and in combination. 

5.  After undertaking any other development deemed to be warranted, the AOJ should then adjudicate the claims of coccydynia and TDIU.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


